Citation Nr: 0519811	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

By rating decision in December 1994, entitlement to service 
connection for PTSD was denied.  The veteran received written 
notice of this denial by letter in that same month.  The 
veteran failed to file a timely appeal following receipt of 
the notice of denial; therefore, the December 1994 rating 
decision is final.  

This appeal arises from a February 2002 rating decision of 
the Houston, Texas Regional Office (RO), that determined that 
new and material evidence sufficient to reopen the claim of 
service connection for PTSD had not been submitted.

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was denied by rating decision in December 1994.

2.  The appellant received written notice of this denial by 
letter in December 1994; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.




CONCLUSION OF LAW

Evidence received since the December 1994 rating decision 
that denied entitlement to service connection for PTSD is new 
and material, and the appellant's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records for the December 1966 to December 
1969 period of enlistment are silent regarding complaints, 
findings, or diagnoses of PTSD.

In July 1994, the veteran filed an original claim of service 
connection for PTSD.

A February 1994 VA treatment note indicates that the veteran 
presented for a PTSD evaluation.  He reported suffering from 
mood swings and feelings of anger that he did not understand.  
He reported having occasional nightmares and memories of 
Vietnam.  He denied having flashbacks.  It was noted on 
examination that mood was flat and that the veteran was 
depressed.  The diagnostic impression was rule out PTSD.

Later in February 1994, a VA treatment note indicates that 
the veteran denied having current PTSD symptoms or current 
problems secondary to his war experiences.  In May 1994, it 
was noted that the veteran had elected not to pursue PTSD 
counseling at VA.

A March 1994 report of VA examination indicates that a 
definite diagnosis of PTSD had not been rendered at the Audie 
Murphy VA hospital.  

By rating decision in December 1994, service connection for 
PTSD was denied as it was determined that the record did not 
demonstrate that the veteran either experienced a verifiable 
stressor during service or that he had been diagnosed as 
suffering from PTSD.  The veteran received written notice of 
this denial by letter in the same month.  He failed to take 
any action with respect to the December 1994 denial; thus, 
this decision is final and is not subject to revision on the 
same factual basis.  In order to reopen his claim, the 
veteran must present or secure new and material evidence with 
respect to the claim which has been disallowed.  38 C.F.R. 
§§ 3.104, 20.302 (2004).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  

As the veteran's application to reopen was filed in July 
2001, one month prior to the implementation date of August 
29, 2001, the new section 3. 156 provisions do not apply to 
his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the December 1994 final 
rating decision includes the following.  A February 2001 VA 
psychological report indicates that the veteran had some 
PTSD-type symptoms but not enough to currently justify a 
diagnosis of PTSD.    

The veteran testified in September 2003 that the Tet 
Offensive occurred while he was working at a communications 
center at a small base in Fulong just outside of Saigon (T-
4); that his stressors really started with the January 1968 
Tet Offensive (T-5); that his base came under intense attack; 
that he helped protect the perimeter of the base; that the 
base was hit by rocket and mortar attacks, and small arms 
fire (T-7); that his base was hit at least 10 times over a 
three month period by mortar attacks; that his unit had many 
casualties and he witnessed many soldiers get hit, but he did 
not remember specific names; that a massive attack on his 
base took place on 3 January 1968 at the beginning of the Tet 
Offensive as the enemy attempted to overrun the base (T-11); 
that he went on small patrols in the area of the base; that 
he had always tended to stay away from seeking mental health 
care regarding PTSD symptoms; that he had curtailed his 
social activities as he was much more fearful in recent years 
(T-15); and that he suffered from sleep disturbance, 
hypervigilance, social isolation, and other worsening 
symptoms stemming from PTSD.  

The Board finds that the evidence associated with the claims 
file since the December 1994 final rating decision is new and 
material under 38 C.F.R. § 3.156.  At the time of the 
December 1994 rating decision, the veteran's contentions with 
regard to stressor events during service were vague.  They 
amounted to generalized allegations of stressful situations 
during his tour of duty in Vietnam.  The veteran's recent 
testimony in September 2003, for the first time, presents 
specific information as to how the veteran's service in 
Vietnam may have lead to his suffering from a psychiatric 
disability.  He indicated that he was stationed at a small 
camp outside of Saigon in January 1968 when the Tet Offensive 
started resulting in significant enemy attacks to include 
repeated mortar and rocket attacks, and small arms fire.  He 
also testified about stressor situations he encountered when 
performing perimeter and patrol duty.  All of the above 
stressful situations reportedly resulted in the veteran 
witnessing many American casualties.  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, as the 
veteran's testimony does not require any specialized 
knowledge, he is unquestionably qualified to testify about 
what happened to him during his tour of duty in Vietnam 
during the Tet Offensive.  Consequently, the veteran's 
testimony is not cumulative or redundant of evidence that was 
of record at the time of the earlier rating denial and this 
evidence tends to shed greater light on the circumstances 
regarding his putative stressors during service.  In 
addition, the February 2001 report of VA psychological 
evaluation and the veteran's testimony regarding a recent 
increase in the number and type of PTSD-like symptoms and his 
assertion that he currently suffers from PTSD as a result of 
the newly enunciated putative stressors, all serves to 
further augment the medical picture surrounding this claim.  

Therefore, the additional evidence bears directly and 
substantially on the specific issue before the Board; that 
is, whether the veteran currently suffers from PTSD that is 
related to his experiences in Vietnam.  In short, the Board 
finds that the additional evidence is so significant that 
this claim cannot be resolved fairly without considering it.  
Accordingly, the Board finds that the additional evidence 
submitted is both new and material and the veteran's claim is 
reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be 
incurred.  The Board notes that due to the fact that the 
instant claim must be further developed, the veteran will 
have an additional opportunity to present evidence and 
argument in support of his de novo claim.  Consequently, the 
Board finds that no prejudice will inure to the veteran as a 
result of this decision.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, the Board again notes that the issue at bar must be 
remanded for additional development.  Consequently, as the 
Board has determined that new and material evidence has been 
submitted relative to the service connection claim, further 
action under the Veterans Claims Assistance Act of 2000 will 
be accomplished as part of the development of the underlying 
claim of service connection for PTSD on a de novo basis.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual-IV, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran served in Vietnam from November 1967 to October 
1968; he was an equipment repairman assigned to USASTRATCOM 
FAC PHULAM.  The veteran has indicated that he experienced a 
number of different stressors during his tour of duty in 
Vietnam to include numerous mortar and rocket attacks, and 
small arms fire, as well as performing perimeter and patrol 
duties, and the witnessing of many American casualties during 
the Tet Offensive in 1968. 

In order to facilitate the complete development of all facts 
surrounding the veteran's putative stressors, the RO should 
request a statement from the veteran that provides as much 
detail as possible regarding the exact dates of all putative 
stressors and the complete names of all service personnel 
involved.  The RO should also inform the veteran that he has 
the right to submit alternate forms of evidence to support 
his claim of service connection for PTSD.

In view of the veteran's alleged stressors, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records and obtain a unit history for the veteran's unit 
during his tour of duty in Vietnam.  The RO should also 
contact the U.S. Army Liaison at the National Archives and 
Records Administration in St. Louis, Missouri and obtain the 
veteran's complete Official Military Personnel File (OMPF).  

If the occurrence of any claimed in-service stressful 
experience is corroborated, then the RO should schedule the 
veteran for a VA examination for the purpose of determining 
whether the corroborated in-service event is sufficient to 
support a diagnosis of PTSD, before the claim for service 
connection of PTSD is considered on the merits.  The veteran 
is herein advised that, in keeping with VA's duty to assist, 
the purpose of any examination requested pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the appeal.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Hence, failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Audie Murphy VA medical 
center as well as the veteran's 
vocational rehabilitation folder.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when of each of the 
putative stressors which he alleges he 
was exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for USASTRATCOM FAC PHULAM from November 
1967 to October 1968.  All records, once 
obtained, must be permanently associated 
with the claims folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) and obtain morning reports for 
USASTRATCOM FAC PHULAM from November 1967 
to October 1968.  Once obtained, all 
records must be associated with the 
claims folder.

6.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of ascertaining whether PTSD 
found present is related to service.

a.  Prior to the examination, the RO must 
specify for the examiner the stressor or 
stressors that it has determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
official sources contacted in connection 
with the verification of stressors must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


